Citation Nr: 0319294
Decision Date: 08/07/03	Archive Date: 10/02/03

DOCKET NO. 00-07 262A              DATE AUG 07, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUES

1. Entitlement to service connection for plantar keratomas and soft
corns of the feet.

2. Whether new and material evidence has been submitted to reopen
the claim of entitlement to service connection for residuals of
right foot frostbite.

3. Whether new and material evidence has been submitted to reopen
the claim of entitlement to service connection for a left foot
condition.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel

REMAND

On June 24, 2003, the Board of Veterans' Appeals (BVA or Board)
ordered further development in your case. Thereafter, your case was
sent to the Board's Evidence Development Unit (EDU), to undertake
the requested development.

Prior to May 1, 2003, the Board's regulations provided that if
further evidence, clarification of the evidence, correction of a
procedural defect, or any other action was essential for a proper
appellate decision, a Board Member or panel of Members could direct
Board personnel to undertake the action essential for a proper
appellate decision. See 38 C.F.R. 19.9(a)(2) (2002).

However, on May 1, 2003, the United States Court of Appeals for the
Federal Circuit ("Federal Circuit") invalidated 38 C.F.R.
19.9(a)(2), in Disabled American Veterans v. Secretary of Veterans
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (hereinafter "DAV"). The
Federal Circuit held that 38 C.F.R. 19.9(a)(2), in conjunction with
the amended rule codified at 38 C.F.R. 20.1304, was inconsistent
with 38 U.S.C. 7104(a), because 38 C.F.R. 19.9(a)(2), denies
appellants "one review on appeal to the Secretary" when the Board
considers additional evidence without having to remand the case to
the agency of original jurisdiction (AOJ) for initial
consideration, and without having to obtain the appellant's waiver.

Following the Federal Circuit's decision in DAV, the General
Counsel issued a precedential opinion, which concluded that DAV did
not prohibit the Board from developing evidence in a case before
it, provided that the Board does not adjudicate the claim based on
any new evidence it obtains unless the claimant waives initial
consideration of such evidence by first-tier adjudicators in the
Veterans Benefits Administration (VBA). VAOPGCPREC 1-03. Based on
this opinion, the Board continued, for a short time, to request
development via the Board's EDU.

- 2 -

Recently, in light of the Federal Circuit Court's decision and
other policy considerations, the Department of Veterans Affairs
(VA) determined that VBA would resume all development functions. In
other words, aside from the limited class of development functions
that the Board is statutorily permitted to carry out, see 38
U.S.C.A. 7107(b), 7109(a), all evidence development will be
conducted at the regional office (RO) level.

In the event that you appeared at a hearing before a Veterans Law
Judge (VLJ) other than the VLJ signing this remand, be advised that
if your case is returned to the Board, it will be reassigned to the
VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the following:

1. Ask the appellant to identify all VA and non-VA health care
providers that have treated him for frostbite residuals and plantar
keratomas with soft corns since separation from service in 1974. In
particular, according to history he gave during a travel board
hearing in September 2002, he sought treatment for his feet from a
private physician in the 70s. The veteran should identify this
physician. Obtain records from each health care provider the
appellant identifies.

2. Obtain the veteran's medical records from the VA Medical Center
in Little Rock, Arkansas for any treatment for frostbite residuals
and plantar keratomas and soft corns since separation from service
in 1974. Please obtain following type(s) of records: notes,
consults, imaging (X-Ray, MRI, CT scan) problem lists and confirmed
diagnoses. If there are no records a negative response is needed
for the file.

3. After medical evidence listed above has been obtained and
associated with the file, the veteran should be afforded a VA
examination to determine the nature, extent and etiology of right
and left foot disabilities now present. All indicated tests and
studies should be

- 3 -

completed and all findings reported in detail. The examiner should
be instructed to set forth the history of symptoms as reported by
the veteran as well as all pertinent findings. Complete diagnoses
should be provided. On the basis of both the current examination
findings and a thorough review of all records in the claimsfolder,
the examiner should offer an opinion as to whether the veteran's
symptoms in service represented any underlying chronic right and
left foot disabilities and comment on the significance, if any, of
the service medical records. The examiner should describe the
nature of the veteran's problems in detail. The examiner should
specifically answer the following: 

a. Identify all current right and left foot disabilities. 

b. For each disability identified, is it as likely than not that
such disability is causally related to a disease or injury in
service? 

c. The examiner must set forth the complete rationale underlying
any conclusions drawn or opinions expressed (to include discussion
of specific evidence of record, including service medical records).

4. After the development requested above has been completed to the
extent possible, the RO should again review the record. If any
benefit sought on appeal remains denied, the appellant and
representative, if any, should be furnished a supplemental
statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

4 -

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

R. GARVIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1 100(b) (2002).

- 5 -



